Judgment of Supreme Court, Bronx County (Frank Diaz, J., at suppression hearing, plea and sentence), rendered August 3, 1988, convicting defendant of criminal possession of a controlled substance in the second degree and sentencing defendant to a term of imprisonment of 8 Vs years to life, unanimously affirmed.
On November 22, 1987, uniformed police officers observed a vehicle pass a red light on Sedgwick Avenue in Bronx County. The officers turned on their siren and turret lights, pursued this vehicle for some distance, eventually coming to a stop partially on the sidewalk of Popham Avenue. Defendant answered some questions and then attempted to flee, but was apprehended by the officers who had given chase, assisted by additional officers who had been summoned to assist them. On the front seat of the vehicle, officers observed, in plain view, packages containing a white, powdery substance, which upon analysis proved to be cocaine.
*706The officers had a legitimate right to pursue and stop the vehicle for a traffic violation, and their observation of the narcotics in question was inadvertent, unplanned and unanticipated. (People v Jackson, 41 NY2d 146.)
"One has no legitimate expectation of privacy in locations in a car which are observable by passersby. Accordingly, an officer’s simply peering inside an automobile does not constitute a search”. (People v Class, 63 NY2d 491, 494.)
We find defendant’s remaining contention to be either unpreserved or without merit.
Concur — Ross, J. P., Kassal, Ellerin and Wallach, JJ.